Title: To John Adams from Timothy Pickering, 8 August 1798
From: Pickering, Timothy
To: Adams, John


(private)
Sir,Philadelphia Augt. 8. 1798.



I recollect your once expressing to me your uneasiness that nothing had then been effected towards raising the additional corps of Artillery. Since that time Congress have authorized the raising forthwith twelve additional regiments of Infantry and six troops of horse. Little seems to be done in this business; which excites real uneasiness in the minds of those who know the fact and consider the serious mischief of delay. Permit me therefore to suggest (which I do with the privity of Mr.Wolcott) that the Inspector General, and Major General Knox, be called into immediate service, to aid the Secretary of War in the essential arrangements for the army to be raised,—for instance, the recruiting service—the artillery and army— Equipage—and cloathing; to which add, a plan of tactics and discipline to be prepared by the Inspector General. These arrangements are urgent—and we both think will fail, to the injury of the country and reproach of the Government, unless the Inspector General & Major General Knox be called into immediate service, for the objects before mentioned.
I began this letter before I knew that Mr. McHenry had written you on the subject—I have just sent for his chief clerk to enquire, Mr. McHenry being sick.
I am most respectfully / Sir your obt. servt.

T. Pickering